Dowling, J.
(dissenting):
In Gardiner v. N. Y. C. & H. R. R. R. Co. (201 N. Y. 387) it was held that passengers delivering their baggage for transportation by a railroad were chargeable with knowledge (1) of section 38 of the Public Service Commissions Law (Laws of 1907, chap. 129), which provides that, in the absence of a special contract, “Every common carrier and railroad corporation shall be liable for loss, damage and *397injury to property carried as baggage up to the full value and regardless of the character thereof, hut the value in excess of one hundred and fifty dollars shall he stated upon delivery to the carrier;” and (2) of the.schedule theretofore filed by the carrier with the Public Service Commission. In the case at bar the schedule so filed, a copy of which is annexed to the answer and forms a part of the defense demurred to, contained the following provisions: “Effective September 22, 1907, 150 pounds of baggage, not exceeding one hundred and fifty dollars ($150.00) in value, will be carried free for an adult passenger and 75 pounds of baggage, not exceeding seventy-five dollars ($75.00) in value, for each child presenting half ticket. Should a passenger, when checking baggage, state its value to be in excess of the above sum, charge will be made for all over $150.00 in value on basis of one-half the current excess baggage rate per hundred pounds, between the points checked, adding enough to make the rate end in c 05 or ‘5.’ Mínimum charge to be twenty-five' cents (25c). * ⅜ ⅜ Please understand you are not to inquire the value of baggage from the owners, and it is only in those cases where owners voluntarily state the value of their baggage at time of checking that charge is to be made if. any one lot belonging to a single passenger exceeds $150.00.”
Applying the principles enunciated by the court in the Gardiner case, it seems clear to me that plaintiff could not recover more than $150. for his lost .baggage, not having declared its value at more than that amount. The effect of the law and the schedule was to create a limitation of valuation, not of liability. (Id. p. 394.) Knowing that under the statute he had a right on proper terms to enforce upon it a liability of full valuation of" anything which he might desire to have transported as baggage regardless of the character thereof, plaintiff delivered his property to the carrier without declaring that it was worth more than $150, realizing that the carrier had placed on him the duty of making such declaration, and that if he desired more than the limited valuation fixed on his property, he was bound to pay an additional charge for its transportation. (Id. p. 393.) He could not fail to pay the increased cost of transportation, based on increased valuation, and still claim *398the benefit of the latter, for which added risk the carrier had received .no compensation. (Id. p. 395.)
I am of the opinion, therefore, that the partial defense demurred to was good, that the demurrer thereto was improperly sustained, and that the order appealed from should be reversed.
Claree, J., concurred.
Order affirmed,' with ten dollars costs and disbursements, with leave to defendant to amend separate defense on payment of costs in this court and in the court below.